           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    WESTERN DIVISION

JESSICA GUINN, Each individually and
on behalf of all others similarly
situated; and ASHLEIGH WITT,
Each individually and on behalf of all
others similarly situated                                PLAINTIFFS

v.                      No. 4:18-cv-133-DPM

NEWBOLD SERVICES, LLC,
And IH SERVICES, INC.                                 DEFENDANTS

                               ORDER
     Guinn and Witt cleaned industrial and commercial facilities for
Newbold. While generally scheduled for four shifts of eleven hours
each during the week, the workers often pulled extra shifts, especially
when a power plant shut down for servicing. Guinn and Witt say that
Newbold didn't pay them earned overtime. They also say they weren't
paid for mandatory short breaks. Guinn and Witt allege that these were
common Newbold practices. And they seek conditional certification of
a nationwide group covering a three-year period. Newbold responds
that a group limited to Russellville-based employees during most of
2017, but no longer, would be fine. The relationship between Newbold,
IH, and the workers is disputed. The parties can explore it, and the
joint-employer issue, in discovery. Guinn and Witt's motion is granted
with some changes.
     Newbold may turn out to be correct that the break issue only
existed only in Russellville and only between April and November
2017. But the workers' affidavits are broad enough to support claims
arising during a longer period. This is especially so on the overtime.
Other Russellville-based workers are in a substantially similarly
position on both the breaks and the overtime.             Smith v. Frac Tech
Services, LLC, No. 4:09-cv-679-JLH (E.D. Ark. 24 Nov. 2009). Newbold
is correct, however, that no sufficient showing for a nationwide group
has been made. The Court therefore certifies this group conditionally:
           All persons who worked for Newbold Services,
           LLC, through this company's Russellville,
           Arkansas, location between 16 February 2015 and
           [insert date, three years back from the mailing date] .

     The Court directs group counsel to revise the notice forms to track
this more-focused group. Posted notice at the facilities of Newbold's
customers is not justified; Newbold must post the notice, though, in its
own Russellville location. Notice to group members by U.S. mail or
text (at group counsel's election) is fine. One follow-up by postcard or
text is fine, too. Newbold need not provide email addresses. Newbold
must provide contact information by 19 November 2018. The opt-in
period will close on 28 February 2018.


                                    -2-
                        *    *      *
Motion to conditionally certify, NQ 10, granted as modified.
So Ordered.



                                  D.P. Marshall Jf
                                  United States District Judge




                            -3-
